Defendant has appealed from his conviction and sentence on a bill of information charging him with selling intoxicating liquor for beverage purposes. He reserved two bills of exception to the proceedings — one to the overruling of his motion to dismiss the information on the ground that it was filed without leave of court, and the other to the overruling of his motion for a new trial on the ground that his conviction was contrary to the law and the evidence.
There is no merit in either of defendant's bills. An information, in a case not capital, may be filed either in open court or in the office of the clerk without leave of court having been previously obtained. Act 156 of 1898; State v. Petrich,122 La. 127, 47 So. 438. A motion for a new trial, based upon *Page 332 
the mere and unsupported allegation that the verdict is contrary to the law and the evidence, presents nothing for this court to review. This rule is too well established to require the citation of authority in its support.
For the reasons assigned, the conviction and sentence appealed from are affirmed.